DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/2/22 is acknowledged.
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/2/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US PGPub 2012/0306090).
Claim 1:  Smith teaches (Fig. 2) a semiconductor storage device comprising: a stacked body (106) in which a plurality of electrically conductive layers (107-110) and a plurality of insulating layers (112) are stacked alternately one on another, the stacked body including a stair portion in which end portions of the plurality of electrically conductive layers are stair- shaped (Fig. 2); a pillar that penetrates through the stacked body, the pillar including memory cells in positions where the plurality of electrically conductive layers are in contact with the pillar [0004]; a contact (118) [0023-0024] arranged in the stair portion, the contact being connected at a side surface thereof to an nth (where n is an integer of 2 or larger) electrically conductive layer (107) from the lowermost electrically conductive layer (110) among the plurality of electrically conductive layers; and a region (section in 130) buried within an (n-1)th electrically conductive layer from the lowermost electrically conductive layer among the plurality of electrically conductive layers, the region including an electrically conductive member (118) located below the contact, and an insulating member (122) surrounding the electrically conductive member, so that the region is electrically isolated from the (n-1)th electrically conductive layer that surrounds the region.  
Claim 2:  Smith teaches (Fig. 2) an outer wall of the insulating member is continuous with a sidewall of the contact.  
Claim 3:  Smith teaches (Fig. 2) a lower end portion (section in 130) of the contact is connected to an upper end portion (119) of the electrically conductive member.  
Claim 4:  Smith teaches (Fig. 2) the contact has a recess portion (130) at a lower end portion of the contact; the electrically conductive member has a protrusion portion (119) at an upper end portion of the electrically conductive member; and the protrusion portion is fitted into the recess portion.  
Claim 5:  Smith teaches (Fig. 2) wherein the insulating member has a bottomed cylindrical shape; the electrically conductive member has a solid cylindrical shape; and the electrically conductive member is fitted into the insulating member.  Smith teaches the contacts have a diameter [0021] and a length (Fig. 2), therefor anticipated a cylindrical shape.
Claim 6:  Smith teaches (Fig. 2) an upper end portion of the electrically conductive member protrudes from the insulating member.  
Claim 7:  Smith teaches (Fig. 2) upper end portion of the electrically conductive member, the upper end portion (128) protruding from the insulating member (122), is fitted into a recess portion (130) provided with a lower end portion of the contact.  
Claim 8:  Smith teaches (Fig. 2) an upper end portion of the insulating member is located higher than an upper surface of the (n-1)th electrically conductive layer and lower than a lower surface of the nth electrically conductive layer.  
Claim 9:  Smith teaches (Fig. 2) the insulating member (122) is interposed between the electrically conductive member and the (n-1)th electrically conductive layer.  
Claim 10:  Smith teaches (Fig. 2) the region is provided to the contact that is formed with respect to a highest step of the stair portion, among a plurality of the contacts.  
Claim 11:  Smith teaches (Fig. 2) the region is provided to the contact that is formed with respect to a second highest step of the stair portion, among a plurality of the contacts.  
Claim 12:  Smith teaches (Fig. 2) wherein the region is provided to each of a plurality of the contacts.  
Claim 13:  Smith teaches (Fig. 2) each step of the stair portion includes at least one electrically conductive layer among the plurality of the electrically conductive layers, and at least one insulating member that is adjacent to the at least one electrically conductive layer, among the plurality of the insulating member.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PGPub 2012/0306090), as applied to claim 1 above, and further in view of Zhou (S PGPub 2021/0257382).
	Regarding claim 14, as described above, Smith substantially reads on the invention as claimed, except Smith does not teach the stair portion is divided into two rows of stairs; and steps of one of the two rows of stairs are higher by one-step than corresponding steps of the other of the two rows of stairs. Zhou [0030] (Fig .1A) teaches the stair portion is divided into two rows of stairs; and steps of one of the two rows of stairs are higher by one-step than corresponding steps of the other of the two rows of stairs providing multiple divisions for fan-out multiple word lines using the same stair increasing utilization of the staircase.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the staircase taught by Smith to have had two rows of stairs; and steps of one of the two rows of stairs are higher by one-step than corresponding steps of the other of the two rows of stairs providing multiple divisions for fan-out multiple word lines using the same stair increasing utilization of the staircase providing multiple divisions for fan-out multiple word lines using the same stair increasing utilization of the staircase as taught by Zhou [0030].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814